                                            Case 5:19-cv-07466-LHK Document 26 Filed 07/02/20 Page 1 of 10




                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7

                                   8                                  UNITED STATES DISTRICT COURT
                                   9
                                                                     NORTHERN DISTRICT OF CALIFORNIA
                                  10
                                                                              SAN JOSE DIVISION
                                  11

                                  12        SIDNEY THEODORE SCARLETT,                         Case No. 19-CV-07466-LHK
Northern District of California
 United States District Court




                                  13                    Plaintiff,                            ORDER DISMISSING COMPLAINT
                                                                                              WITHOUT PREJUDICE
                                  14              v.
                                                                                              Re: Dkt. No. 11
                                  15        AMIR REZA ALEMZADEH,
                                  16                    Defendant.

                                  17

                                  18           Plaintiff Sidney Theodore Scarlett (“Scarlett”) filed this pro se civil rights complaint

                                  19   against Defendant Amir Reza Alemzadeh (“Defendant” or “Alemzadeh”) and alleged violations of

                                  20   Scarlett’s constitutional rights under the Fourth Amendment and Brady v. Maryland, 373 U.S. 83

                                  21   (1963). ECF No. 1 (“Compl.”). Because the Complaint alleges constitutional violations that

                                  22   would affect a pending California criminal action against Scarlett, the Court DISMISSES without

                                  23   prejudice Scarlett’s claim for injunctive and declaratory relief.

                                  24   I.      BACKGROUND
                                  25           Scarlett, proceeding pro se, alleges that in February 2015, he was unlawfully arrested and

                                  26   his residence was illegally searched without a search warrant in violation of the Fourth

                                  27   Amendment. Compl. at 10. Scarlett’s subsequent criminal prosecution—“felony complaint

                                  28                                                      1
                                       Case No. 19-CV-07466-LHK
                                       ORDER DISMISSING COMPLAINT WITHOUT PREJUDICE
                                           Case 5:19-cv-07466-LHK Document 26 Filed 07/02/20 Page 2 of 10




                                   1   C1503585” or the “California Criminal Action”—is currently pending with a hearing set for

                                   2   August 2020. Compl. at 10. The Court takes judicial notice of the docket in the California

                                   3   Criminal Action. Courts “may take notice of proceedings in other courts, both within and without

                                   4   the federal judicial system, if those proceedings have a direct relation to matters at issue.” United

                                   5   States v. Black, 482 F.3d 1035, 1041 (9th Cir. 2007); see also Doe v. SuccessfulMatch.com, 70 F.

                                   6   Supp. 3d 1066, 1073 n.2 (N.D. Cal. 2014) (same) (citing Bias v. Moynihan, 508 F.3d 1212, 1225

                                   7   (9th Cir. 2007)).

                                   8          In the instant federal action, Scarlett claims that Alemzadeh, a deputy district attorney in

                                   9   the Santa Clara County District Attorney’s Office, “refuses to produce the ‘4th Amendment

                                  10   Warrant’ concerning felony complaint C1503585.” Id. at 4. Scarlett clarifies that his claim is

                                  11   predicated on Alemzadeh’s “continued refusal to provide discovery including all exculpatory

                                  12   . . . evidence in violation of Brady v. Maryland, 373 U.S. 83 (1963)” in his pending criminal
Northern District of California
 United States District Court




                                  13   matter concerning “felony complaint C1503585.” Id. On this basis, Scarlett alleges a cause of

                                  14   action under the federal Administrative Procedure Act, 5 U.S.C. § 702, and seeks a declaration

                                  15   that “[t]here is no valid 4th Amendment Warrant” and that “there is no Jurisdiction . . . to move

                                  16   lawfully . . . concerning felony complaint C1503585.” Id.; see id. at 1 (seeking relief “other than

                                  17   money damages but for the review and determination on Due Process and Civil Rights per 4th

                                  18   Amendment Warrant”).

                                  19          Scarlett filed the instant complaint on November 13, 2019. Id. On January 24, 2020,

                                  20   Alemzadeh filed a motion to dismiss and argued that 5 U.S.C. § 702 only applies to federal

                                  21   agencies and that, in any event, Scarlett’s claims against Defendant are barred by prosecutorial

                                  22   immunity.1 ECF No. 11 at 5–6 (“Mot.”). On March 9, 2020, Scarlett filed an opposition to

                                  23

                                  24
                                       1
                                         “Prosecutorial immunity only protects the defendants from section 1983 damage claims; it does
                                       not protect them from suits for injunctive relief.” Gobel v. Maricopa County, 867 F.2d 1201, 1203
                                  25   n.6 (9th Cir. 1989), abrogated on other grounds by Merritt v. County of Los Angeles, 875 F.2d 765
                                       (9th Cir. 1989) (citing Supreme Court of Virginia v. Consumers Union of the United States, Inc.,
                                  26   446 U.S. 719, 736–37 (1980)); Supreme Court of Virginia, 446 U.S. at 736 (noting that
                                       “prosecutors enjoy absolute immunity from damages liability, but they are natural targets for
                                  27   § 1983 injunctive suits since they are the state officers who are threatening to enforce and who are
                                       enforcing the law”). Here, Plaintiff seeks only declaratory and injunctive relief. See Compl. at 1
                                  28                                                      2
                                       Case No. 19-CV-07466-LHK
                                       ORDER DISMISSING COMPLAINT WITHOUT PREJUDICE
                                             Case 5:19-cv-07466-LHK Document 26 Filed 07/02/20 Page 3 of 10




                                   1   Alemzadeh’s motion to dismiss. ECF No. 18 (“Opp.”). However, Scarlett called his opposition

                                   2   an “Opposition and Motion to Strike Defendant’s Motion to Dismiss.” Id. The Court construes

                                   3   Scarlett’s opposition as an opposition to Alemzadeh’s motion to dismiss and DENIES Scarlett’s

                                   4   motion to strike as unmeritorious. On March 16, 2020, Alemzadeh filed a reply. ECF No. 19

                                   5   (“Reply”).

                                   6   II.      DISCUSSION
                                   7            As an initial matter, Scarlett seeks to pursue his constitutional claims against Alemzadeh

                                   8   under the federal Administrative Procedure Act (“APA”), 5 U.S.C. § 702. Compl. at 4. However,

                                   9   “[a]ctions under the APA may be brought only against federal agencies.” Shell Gulf of Mexico

                                  10   Inc. v. Ctr. for Biological Diversity, Inc., 771 F.3d 632, 636 (9th Cir. 2014) (citing City of Rohnert

                                  11   Park v. Harris, 601 F.2d 1040, 1048 (9th Cir. 1979)). Insofar as Scarlett challenges Defendant

                                  12   Alemzadeh’s actions in his capacity as a deputy district attorney in the Santa Clara County District
Northern District of California
 United States District Court




                                  13   Attorney’s Office, which is not a federal agency, the APA “does not confer jurisdiction on this

                                  14   Court to review the actions of state, county or municipal agencies or their employees.” Alexander

                                  15   v. Oakland Cty. Friend of the Court, No. 13-11908, 2013 WL 2319477, at *2 (E.D. Mich. May 28,

                                  16   2013) (citing City of Rohnert Park, 601 F.2d at 1048, and Gibson & Perin Co. v. City of

                                  17   Cincinnati, 480 F.2d 936, 940 (6th Cir. 1973)).

                                  18            Nonetheless, mindful that courts must “construe pro se filings liberally when evaluating

                                  19   them,” the Court concludes that Scarlett seeks to bring a 42 U.S.C. § 1983 claim against

                                  20   Defendant for allegedly violating Scarlett’s constitutional rights under the Fourth Amendment and

                                  21   Brady v. Maryland. See Hebbe v. Pliler, 627 F.3d 338, 342 (9th Cir. 2010). However, as the

                                  22   Complaint alleges, Scarlett is seeking injunctive and declaratory relief for Alemzadeh’s alleged

                                  23   refusal “to produce the ‘4th Amendment Warrant’” and “continued refusal to provide discovery

                                  24

                                  25
                                       (seeking relief “other than money damages but for the review and determination on Due Process
                                  26   and Civil Rights per 4th Amendment Warrant”); id. at 4 (specifically requesting declaration that
                                       “Defendants are without jurisdiction . . . on [Scarlett’s] initial arrest,” that “[t]here is no valid 4th
                                  27   Amendment Warrant,” and that “there is no Jurisdiction . . . to move lawfully . . . concerning
                                       felony complaint C1503585”).
                                  28                                                      3
                                       Case No. 19-CV-07466-LHK
                                       ORDER DISMISSING COMPLAINT WITHOUT PREJUDICE
                                          Case 5:19-cv-07466-LHK Document 26 Filed 07/02/20 Page 4 of 10




                                   1   including all exculpatory . . . evidence in violation of Brady” in Scarlett’s pending criminal matter

                                   2   regarding “felony complaint C1503585.” Compl. at 4–5. Indeed, Alemzadeh also acknowledges

                                   3   that the instant case is “related to [Scarlett’s] currently pending criminal proceeding.” Reply at 1;

                                   4   see also Mot. at 5 (noting Scarlett’s criminal case “is still pending”).

                                   5           As a result, the Court considers whether Younger abstention applies to Scarlett’s request

                                   6   for injunctive and declaratory relief under the Fourth Amendment and Brady v. Maryland. See

                                   7   Younger v. Harris, 401 U.S. 37 (1971). It is well-settled that a court may raise abstention sua

                                   8   sponte. See Arevalo v. Hennessy, 882 F.3d 763, 765 (9th Cir. 2018) (noting that abstention is

                                   9   “rooted in overlapping principles of equity, comity, and federalism,” and may be raised sua

                                  10   sponte; but finding abstention was unnecessary where a criminal prosecution could continue

                                  11   “unimpeded”); Hill v. Blind Indus. & Servs. of Md., 179 F.3d 754, 757 (9th Cir. 1999) (noting

                                  12   abstention may be raised sua sponte); Bellotti v. Baird, 428 U.S. 132, 143 (1976) (“Indeed, it
Northern District of California
 United States District Court




                                  13   would appear that abstention may be raised by the court [s]ua sponte.”).

                                  14           For the following reasons, the Court concludes that Younger abstention requires the

                                  15   dismissal of Scarlett’s claims for injunctive and declaratory relief.

                                  16       A. Younger Abstention
                                  17           Younger abstention “is a jurisprudential doctrine rooted in overlapping principles of equity,

                                  18   comity, and federalism.” San Jose Silicon Valley Chamber of Commerce Political Action Comm.

                                  19   v. City of San Jose, 546 F.3d 1087, 1091 (9th Cir. 2008). Under Younger, a federal court should

                                  20   not interfere with ongoing state criminal proceedings by granting injunctive or declaratory relief

                                  21   absent extraordinary circumstances. See Younger, 401 U.S. at 43–54.

                                  22           Under Ninth Circuit precedent, Younger abstention applies if the four Middlesex factors are

                                  23   met: “(1) a state-initiated proceeding is ongoing; (2) the proceeding implicates important state

                                  24   interests; (3) the federal plaintiff is not barred from litigating federal constitutional issues in the

                                  25   state proceeding; and (4) the federal court action would enjoin the proceeding or have the practical

                                  26   effect of doing so, i.e., would interfere with the state proceeding in a way that Younger

                                  27   disapproves.” SJSVCCPAC, 546 F.3d at 1092. In the event that the Middlesex factors are met,

                                  28                                                       4
                                       Case No. 19-CV-07466-LHK
                                       ORDER DISMISSING COMPLAINT WITHOUT PREJUDICE
                                          Case 5:19-cv-07466-LHK Document 26 Filed 07/02/20 Page 5 of 10




                                   1   abstention is mandatory. See, e.g., Canatella v. California, 404 F.3d 1106, 1113 (9th Cir. 2005)

                                   2   (explaining that “Younger abstention imposes mandatory limits on the federal courts’ ability to

                                   3   exercise jurisdiction”).

                                   4           In the instant case, as explained below, the Court holds that all four requirements are met.

                                   5           1. A State-Initiated Proceeding Is Ongoing
                                   6           In assessing whether Younger abstention applies, the Court first asks whether there are

                                   7   ongoing state judicial proceedings. See Middlesex Cty., 457 U.S. at 432 (articulating the Younger

                                   8   factors). As noted above, the Complaint alleges that Scarlett is seeking injunctive and declaratory

                                   9   relief for Alemzadeh’s alleged refusal “to produce the ‘4th Amendment Warrant’” and “continued

                                  10   refusal to provide discovery including all exculpatory . . . evidence in violation of Brady v.

                                  11   Maryland, 373 U.S. 83 (1963)” in his pending criminal matter concerning “felony complaint

                                  12   C1503585.” Compl. at 4–5. The docket for “felony complaint C1503585” is open and shows a
Northern District of California
 United States District Court




                                  13   hearing set for August 2020. Furthermore, Defendant agrees Scarlett’s criminal case “is still

                                  14   pending.” Mot. at 5; see also Reply at 1 (noting that the instant case is “related to [Scarlett’s]

                                  15   currently pending criminal proceeding”). Accordingly, the first Middlesex factor is satisfied.

                                  16           2. The State Proceeding Implicates Important State Interests
                                  17           Second, in order for Younger abstention to apply, the ongoing state proceeding must also

                                  18   implicate “important state interests.” Gilbertson v. Albright, 381 F.3d 965, 978 (9th Cir. 2004) (en

                                  19   banc). The importance of a state’s interest “is measured by considering its significance broadly,

                                  20   rather than by focusing on the state’s interest in the resolution of an individual case.” Baffert v.

                                  21   Cal. Horse Racing Bd., 332 F.3d 613, 618 (9th Cir. 2003).

                                  22           Here, the “state proceeding” at issue is Scarlett’s California Criminal Action regarding

                                  23   “felony complaint C1503585.” Compl. at 4. Federal courts have recognized that California has an

                                  24   important interest in enforcing its criminal laws and maintaining the integrity of its criminal

                                  25   proceedings. See Nichols v. Brown, 945 F. Supp. 2d 1079, 1096 (C.D. Cal. 2013) (“Where the

                                  26   state is in an enforcement posture in the state proceedings, the ‘important state interest’

                                  27   requirement is easily satisfied, as the state’s vital interest in carrying out its executive functions is

                                  28                                                       5
                                       Case No. 19-CV-07466-LHK
                                       ORDER DISMISSING COMPLAINT WITHOUT PREJUDICE
                                          Case 5:19-cv-07466-LHK Document 26 Filed 07/02/20 Page 6 of 10




                                   1   presumptively at stake”); see also Kelly v. Robinson, 479 U.S. 36, 49 (1986) (“[T]he States’

                                   2   interest in administering their criminal justice systems free from federal interference is one of the

                                   3   most powerful of the considerations that should influence a court considering equitable types of

                                   4   relief”) (citing Younger, 401 U.S. at 44–45).

                                   5             Because a criminal proceeding against Scarlett is ongoing in the California Criminal

                                   6   Action concerning “felony complaint C1503585,” important California interests are implicated.

                                   7   Accordingly, the second Younger factor is met.

                                   8             3. Scarlett Is Not Barred From Litigating Federal Constitutional Issues In The State
                                                    Proceeding
                                   9
                                                 Third, the Court must determine whether Scarlett has “an adequate opportunity in the state
                                  10
                                       proceedings to raise constitutional challenges.” Middlesex Cty., 457 U.S. at 432. “The ‘adequate
                                  11
                                       opportunity’ prong of Younger . . . requires only the absence of ‘procedural bars’ to raising a
                                  12
Northern District of California




                                       federal claim in the state proceedings.” Commc’ns Telesys. Int’l v. Cal. Pub. Util. Comm’n, 196
 United States District Court




                                  13
                                       F.3d 1011, 1020 (9th Cir. 1999) (citing Middlesex, 457 U.S. at 432). “[A] federal court should
                                  14
                                       assume that state procedures will afford an adequate remedy, in the absence of unambiguous
                                  15
                                       authority to the contrary.” Pennzoil Co. v. Texaco, Inc., 481 U.S. 1, 15 (1987). Generally
                                  16
                                       speaking, then, Younger “presupposes the opportunity to raise and have timely decided by a
                                  17
                                       competent state tribunal the federal issues involved.” Gibson v. Berryhill, 411 U.S. 564, 577
                                  18
                                       (1973).
                                  19
                                                 Here, this factor is satisfied because there is no basis to conclude that Scarlett could not
                                  20
                                       raise his federal claims in the California Criminal Action. Indeed, Scarlett’s claim that Alemzadeh
                                  21
                                       violated Scarlett’s Fourth Amendment and due process rights by refusing to turn over a search
                                  22
                                       warrant and exculpatory evidence is directly relevant and most properly raised in his underlying
                                  23
                                       California Criminal Action, where the California state court can provide the appropriate relief.
                                  24
                                       See, e.g., Rivas v. Cal. Highway Patrol, No. 15-CV-03001-MMM, 2015 WL 4040596, at *5
                                  25
                                       (holding that the third Younger factor was satisfied because “whether defendants unlawfully
                                  26
                                       seized, i.e., arrested/detained Rivas directly impacts the state’s ability to prove its case” and there
                                  27

                                  28                                                        6
                                       Case No. 19-CV-07466-LHK
                                       ORDER DISMISSING COMPLAINT WITHOUT PREJUDICE
                                          Case 5:19-cv-07466-LHK Document 26 Filed 07/02/20 Page 7 of 10




                                   1   were no allegations that Rivas “would be barred from raising his federal claims in the state

                                   2   proceedings”) (collecting cases).

                                   3          Moreover, Scarlett is represented by counsel in his California Criminal Action. See Dkt.,

                                   4   Case No. C1503585 (Santa Clara Cty. Super. Ct., accessed June 29, 2020) (identifying Public

                                   5   Defender Goldman as Scarlett’s counsel). Because Scarlett has the assistance of counsel in the

                                   6   California Criminal Action, Scarlett’s opportunity to raise federal constitutional claims is

                                   7   meaningful. As a result, the third Younger factor is met.

                                   8          4. The Instant Federal Action Would Enjoin the State Court Proceeding Or Have
                                                 The Practical Effect Of Doing So
                                   9
                                              Finally, the Court must determine whether the requested relief in the instant action would
                                  10
                                       “enjoin—or have the practical effect of enjoining—ongoing state proceedings.” ReadyLink
                                  11
                                       Healthcare, Inc. v. State Compensation Ins. Fund, 754 F.3d 754, 758 (9th Cir. 2014). Under
                                  12
Northern District of California




                                       Ninth Circuit case law, “‘direct interference’ is not required as a precondition for Younger
 United States District Court




                                  13
                                       abstention.” Gilbertson, 381 F.3d at 978.
                                  14
                                              As noted above, Scarlett alleges that Alemzadeh, in his capacity as a deputy district
                                  15
                                       attorney in the Santa Clara County District Attorney’s Office, “refuses to produce the ‘4th
                                  16
                                       Amendment Warrant’ concerning felony complaint C1503585.” Id. at 4. Scarlett clarifies that his
                                  17
                                       claim is also predicated on Alemzadeh’s “continued refusal to provide discovery including all
                                  18
                                       exculpatory . . . evidence in violation of Brady v. Maryland” in his pending criminal matter
                                  19
                                       concerning “felony complaint C1503585.” Id. On this basis, Scarlett seeks a declaration that
                                  20
                                       “[t]here is no valid 4th Amendment Warrant” and that “there is no Jurisdiction . . . to move
                                  21
                                       lawfully . . . concerning felony complaint C1503585.” Compl. at 4.
                                  22
                                              In other words, Scarlett asks the Court to hold that the warrantless search of Scarlett’s
                                  23
                                       residence, Scarlett’s warrantless arrest, and Alemzadeh’s alleged refusal to turn over exculpatory
                                  24
                                       evidence require enjoining Scarlett’s ongoing criminal proceeding in “felony complaint
                                  25
                                       C1503585.” Id. (arguing that “Defendants are without jurisdiction . . . on [Scarlett’s] initial
                                  26
                                       arrest,” that “[t]here is no valid 4th Amendment Warrant,” and that “there is no Jurisdiction . . . to
                                  27

                                  28                                                     7
                                       Case No. 19-CV-07466-LHK
                                       ORDER DISMISSING COMPLAINT WITHOUT PREJUDICE
                                          Case 5:19-cv-07466-LHK Document 26 Filed 07/02/20 Page 8 of 10




                                   1   move lawfully . . . concerning felony complaint C1503585”). “This represents the very paradigm

                                   2   of interference with an ongoing state proceeding that Younger abstention is designed to prevent.”

                                   3   Joseph v. City of San Jose, No. 19-CV-01294-LHK, 2020 WL 1031899, at *15 (N.D. Cal. Mar. 3,

                                   4   2020); see also Gilbertson, 381 F.3d at 975 (explaining that “federal courts should almost never

                                   5   enjoin state criminal proceedings; federal courts should also refrain from exercising jurisdiction in

                                   6   actions for declaratory relief because declaratory relief has the same practical impact as injunctive

                                   7   relief on a pending state proceeding as a result of the preclusive effect of the federal court

                                   8   judgment”). Accordingly, the Court holds that the fourth factor is also satisfied.

                                   9          In light of the foregoing analysis, all four factors apply to Scarlett’s claims for injunctive

                                  10   and declaratory relief under the Fourth Amendment and Brady v. Maryland. Therefore, under

                                  11   Younger, the Court is required to abstain from conclusively adjudicating these claims. However,

                                  12   “[i]f state proceedings are conducted in bad faith or to harass the litigant, or other extraordinary
Northern District of California
 United States District Court




                                  13   circumstances exist, the district court may exercise jurisdiction even when the criteria for Younger

                                  14   abstention are met.” Baffert, 332 F.3d at 632. Accordingly, the Court must also address the

                                  15   question of whether any exception to Younger applies such that the Court may nevertheless opt to

                                  16   exercise jurisdiction.

                                  17          5. No Exception to Younger Abstention Applies
                                  18          In rare cases, a district court may exercise jurisdiction even when Younger abstention

                                  19   would otherwise be warranted. The United States Supreme Court has explained that “[o]nly in

                                  20   cases of proven harassment or prosecutions undertaken by state officials in bad faith without hope

                                  21   of obtaining a valid conviction and perhaps in other extraordinary circumstances where irreparable

                                  22   injury can be shown is federal injunctive relief appropriate.” Perez v. Ledesma, 401 U.S. 82, 85

                                  23   (1971). “[T]he bad-faith and harassment exceptions to Younger abstention are narrow.” Hason v.

                                  24   Superior Court, No. 14-CV-8446-SVW (JPR), 2015 WL 10607561, at *4 (C.D. Cal. Dec. 18,

                                  25   2015). A plaintiff must provide something more than conclusory allegations that the state

                                  26   proceeding is the product of bad faith or harassment. See, e.g., Anderson v. McKim, No. 14-CV-

                                  27   4463-EMC, 2015 WL 831227, at *4 (N.D. Cal. Feb. 23, 2015) (applying Younger abstention when

                                  28                                                      8
                                       Case No. 19-CV-07466-LHK
                                       ORDER DISMISSING COMPLAINT WITHOUT PREJUDICE
                                          Case 5:19-cv-07466-LHK Document 26 Filed 07/02/20 Page 9 of 10




                                   1   petitioner did “not make any plausible non-conclusory allegation of irreparable harm, bad faith,

                                   2   harassment, or bias of the tribunal”). Moreover, “a claim of constitutional error during the

                                   3   ongoing state proceeding, by itself, is insufficient to invoke an exception to Younger abstention.”

                                   4   Bautista v. California, No. 16-CV-07068 PSG (AFM), 2016 WL 5661861, at *2 (C.D. Cal. Sept.

                                   5   28, 2016).

                                   6          Here, Scarlett’s allegations do not invoke an exception to Younger abstention. For

                                   7   example, the Court construes Scarlett’s pro se opposition brief liberally and notes that Scarlett

                                   8   argues that during plea negotiations with Alemzadeh, Scarlett’s then-attorney asserted that the

                                   9   issues in his California Criminal Action are issues “of technicalities rather than guilt or

                                  10   innocence.” Opp. at 7. Scarlett’s criminal defense attorney’s vague conclusory statement during

                                  11   plea negotiations fails to make any plausible non-conclusory allegation that the state proceeding is

                                  12   the product of bad faith or harassment and is insufficient to satisfy the high threshold to make the
Northern District of California
 United States District Court




                                  13   instant case an “extraordinary circumstance” in which abstention is inappropriate. See, e.g.,

                                  14   Kihagi v. Francisco, No. 15-CV-01168-KAW, 2016 WL 5682575, at *4 (N.D. Cal. Oct. 3, 2016)

                                  15   (“Evidence of bad-faith harassment must be more than multiple prosecutions, must be more than

                                  16   conclusory statements about motive, must be more than a weak claim of selective prosecution, and

                                  17   must be more than the prosecution of close cases.” (internal quotation marks omitted)); Hason,

                                  18   2015 WL 10607561, at *4 (explaining that bad-faith and harassment exceptions to Younger

                                  19   abstention “require more than mere conclusory allegations, . . . which is all Petitioner has

                                  20   provided”).

                                  21          Moreover, Scarlett has not demonstrated that he will suffer “irreparable injury” absent

                                  22   immediate federal intervention. Ledesma, 401 U.S. at 85. In order to show irreparable injury, “a

                                  23   plaintiff must be facing an irreparable injury that is both ‘great’ and ‘immediate.’” Choudhry v.

                                  24   Regents of the Univ. of Cal., No. 16-CV-05281-RS, 2016 WL 6611067, at *7 (N.D. Cal. Nov. 9,

                                  25   2016). In the instant case, there is no indication that any threatened injury to Scarlett is

                                  26   “immediate.”

                                  27          Accordingly, the Court concludes that no exception to Younger abstention exists to permit

                                  28                                                      9
                                       Case No. 19-CV-07466-LHK
                                       ORDER DISMISSING COMPLAINT WITHOUT PREJUDICE
                                         Case 5:19-cv-07466-LHK Document 26 Filed 07/02/20 Page 10 of 10




                                   1   the Court to exercise federal jurisdiction. The Court therefore finally turns to the impact of

                                   2   Younger abstention in the instant case.

                                   3          6. Application of Younger To The Instant Case
                                   4          The Ninth Circuit has explained that the application of Younger abstention depends on the

                                   5   nature of a plaintiff’s claims. Specifically, “when a court abstains under Younger, claims for

                                   6   injunctive and declaratory relief are typically dismissed.” Herrera v. City of Palmdale, 918 F.3d

                                   7   1037, 1042 (9th Cir. 2019). However, the Ninth Circuit “has also recognized that, when a district

                                   8   court abstains from considering a damages claim under Younger, it must stay—rather than

                                   9   dismiss—the damages action until state proceedings conclude.” Id.

                                  10          As noted, in the instant case, Scarlett only brings claims for injunctive and declaratory

                                  11   relief. Compl. at 1 (seeking relief “other than money damages but for the review and

                                  12   determination on Due Process and Civil Rights per 4th Amendment Warrant”); id. at 4
Northern District of California
 United States District Court




                                  13   (specifically requesting declaration that “Defendants are without jurisdiction . . . on [Scarlett’s]

                                  14   initial arrest,” that “[t]here is no valid 4th Amendment Warrant,” and that “there is no Jurisdiction

                                  15   . . . to move lawfully . . . concerning felony complaint C1503585”). Accordingly, in light of the

                                  16   foregoing Ninth Circuit case law, the Court DISMISSES Scarlett’s Complaint WITHOUT

                                  17   PREJUDICE.

                                  18   III.   CONCLUSION
                                  19          For the foregoing reasons, the Court DISMISSES Scarlett’s claims for equitable and

                                  20   declaratory relief WITHOUT PREJUDICE. Following the final disposition of Scarlett’s

                                  21   California Criminal Action involving “felony complaint C1503585” (including all appeals),

                                  22   Scarlett may bring suit and seek relief for any alleged violations of his Fourth Amendment and

                                  23   due process rights.

                                  24   IT IS SO ORDERED.

                                  25   Dated: July 2, 2020

                                  26                                                     ______________________________________
                                                                                         LUCY H. KOH
                                  27                                                     United States District Judge
                                  28                                                     10
                                       Case No. 19-CV-07466-LHK
                                       ORDER DISMISSING COMPLAINT WITHOUT PREJUDICE
